PER CURIAM
hit is ordered that the application for admission be and hereby is denied. In accordance with Supreme Court Rule XVII, § 9(D)(13), .petitioner may not reapply for admission until one year has passed from the date of this judgment.
ADMISSION DENIED.
JOHNSON, C.J., would remand to the panel on character and fitness and appoint a commissioner.
Weimer, J., would remand to panel on character and fitness and appoint a commissioner.
Hughes, J., would remand to the panel on character and fitness and appoint a commissioner.